Name: Commission Decision of 8 February 1994 amending Decision 90/55/EEC setting up a Consumers' Consultative Council
 Type: Decision
 Subject Matter: European organisations;  personnel management and staff remuneration;  EU institutions and European civil service;  consumption
 Date Published: 1994-03-08

 Avis juridique important|31994D0146Commission Decision of 8 February 1994 amending Decision 90/55/EEC setting up a Consumers' Consultative Council Official Journal L 064 , 08/03/1994 P. 0028 - 0029 Finnish special edition: Chapter 15 Volume 13 P. 0118 Swedish special edition: Chapter 15 Volume 13 P. 0118 COMMISSION DECISION of 8 February 1994 amending Decision 90/55/EEC setting up a Consumers' Consultative Council (94/146/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the Consumers' Consultative Council (CCC) was set up pursuant to Commission Decision 90/55/EEC (1) to enable the Commission to hear the views of organizations representing consumers; Whereas experience has shown that the representativeness of the members of the CCC must be reviewed in the light of the work that has been done; whereas there is a need for periodical review of this representativeness to ensure that the CCC functions as smoothly as possible; Whereas experience also indicates that the manner in which the members are nominated must be re-assessed and redefined, HAS DECIDED AS FOLLOWS: Article 1 Decision 90/55/EEC is hereby amended as follows: 1. Article 1 (2) is replaced by the following: '2. The Council shall be composed of representatives of organizations which are active on behalf of consumers and shall bring together European organizations, national and regional organizations and institutions, as well as individuals who are specially qualified in consumer affairs.'; 2. Article 3 is replaced by the following: 'Article 3 The Council shall be composed of 45 members. The seats shall be attributed as follows: (a) to representatives of European consumer organizations, a total of 20 using the method of distribution and selection described in Annexes I and II; (b) to representatives of national and regional organizations and institutions, a total of 19 using the method of distribution and selection described in Annex III; (c) to individuals specially qualified in consumer affairs, a total of six selected by the Commission on the basis of their ability in terms of defending consumer interests, whether at a general level or in specific areas or from specific aspects.'; 3. Article 5 (1) is replaced by the following: '1. The term of office of members of the Council shall be three years.'; 4. Article 7 (1) is replaced by the following: '1. The Council shall elect a chairman and three vice-chairmen, who shall shall hold office for a period of 18 months. This period shall be renewable. The election shall be by a majority of two-thirds of the members prevent.'; 5. the following Article 7a is inserted: 'Article 7a When membership of the Council comes up for renewal the Commission shall take into account in particular the experience gained during its work, the representativeness of the organizations and the effective participation of tis members.'; 6. Annex I is replaced by the following: 'ANNEX I (a) The European Office of Consumer Unions (BEUC) shall propose to the Commission a list of at least 32 persons, with an equal number of full members and alternates, from which the Commission shall select eight full members and eight alternates. (b) The following organizations shall each propose to the Commission a list of at least 16 persons, with an equal number of full members and alternates, from which the Commission shall select four full members and four alternates: - Committee of Family Organizations in the European Communities (Coface), - European Community of Consumer Cooperatives (Eurocoop).'; 7. Annex II is replaced by the following: 'ANNEX II The European Trade Union Confederation (ETUC) shall propose to the Commission a list of at least 16 persons on behalf of consumer organizations associated with the trade union movement, with an equal number of full members and alternates, from which the Commission shall select four full members and four alternates.'; 8. the following Annex III is added: 'ANNEX III Representation of national and regional organizations and institutions (a) Seats attributed to members of national organizations and institutions shall be broken down by nationality as follows: Belgium: 1 Denmark: 1 Germany: 2 Greece: 1 Spain: 2 France: 2 Luxembourg: 1 Ireland: 1 Italy: 2 Netherlands: 1 Portugal: 1 United Kingdom: 2. (b) The national bodies coordinating consumer associations shall each propose to the Commission a list of at least twice as many persons as full and alternate seats to be filled, with an equal number of full members and alternates, from which the Commission shall select the full member(s) or alternate(s). In those Member States where such bodies do not exist, the Commission shall appoint members from the consumer organizations and other institutions, bodies, research institutes, etc., whether or not they are represented in European organizations which are concerned, in a general way, with the protection of consumer interests at national level. Consumer organizations must meet certain criteria regarding representativeness, particularly their actual work in defence of consumer interests, independence from business circles, the relevance of their work in terms of public interest and/or the number of members. (c) The European Interregional Institute for Consumer Affairs (EIICA) shall propose to the Commission a list of at least eight persons, with an equal number of full members and alternates, from which the Commission shall select two full members and two alternates.' Article 2 This Decision shall take effect on 8 February 1994. Done at Brussels, 8 February 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 38, 10. 2. 1990, p. 40.